Allowance
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Imseon Song on 8/4/22.

				        Claims
1. (Currently Amended) A bit-interleaved coded modulation (BICM) reception device, comprising:
a demodulator configured to perform demodulation corresponding to 1024-symbol mapping;
a bit deinterleaver configured to perform group-unit deinterleaving after the demodulation; and
a decoder configured to restore information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving, the deinterleaved values corresponding to a LDPC codeword having a length of 64800 and a code rate of 4/15,
wherein the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword,
wherein the group-unit deinterleaving corresponds to a reverse process of interleaving performed by using a permutation order, and the permutation order corresponds to an interleaving sequence represented by the following 
interleaving sequence
={114 133 4 73 8 139 7 5 177 88 66 11 24 74 49 45 167 81 117 137 46 22 165 51 68 110 6 1 16 132 130 143 169 2 20 140 94 21 91 126 172 27 162 34 113 142 166 115 106 160 84 136 175 0 26 151 69 174 59 159 161 170 52 164 80 108 3 23 101 33 125 111 63 124 98 40 145 9 39 155 149 147 67 76 48 120 119 53 54 138 179 156 127 13 152 129 123 141 109 89 121 50 10 37 104 144 86 178 96 148 128 56 64 153 95 12 105 41 154 99 25 171 92 17 134 19 61 32 85 102 14 71 146 163 173 118 57 18 36 42 78 31 97 55 58 116 90 168 43 72 15 112 93 60 38 103 87 158 35 29 176 150 77 79 122 47 28 135 100 83 65 131 75 157 62 70 44 30 107 82}.

2. (Canceled)

3. (Original) The BICM reception device of claim 1, wherein the 1024-symbol mapping is a Non-Uniform Constellation (NUC) symbol mapping which corresponds to 1024 constellations.

4. (Original) The BICM reception device of claim 1, wherein the parallel factor is 360, and the group includes 360 values.

5. (Original) The BICM reception device of claim 4, wherein the LDPC codeword is represented by 
    PNG
    media_image1.png
    27
    108
    media_image1.png
    Greyscale
 (where 
    PNG
    media_image2.png
    25
    33
    media_image2.png
    Greyscale
 is 64800), and the group corresponds to a bit group of the LDPC codeword in the following equation:

    PNG
    media_image3.png
    25
    445
    media_image3.png
    Greyscale

where 
    PNG
    media_image4.png
    25
    23
    media_image4.png
    Greyscale
 is an 
    PNG
    media_image5.png
    20
    13
    media_image5.png
    Greyscale
-th bit group, 
    PNG
    media_image6.png
    25
    33
    media_image6.png
    Greyscale
 is 64800, and 
    PNG
    media_image7.png
    25
    41
    media_image7.png
    Greyscale
 is 180.

6. (Original) A bit-interleaved coded modulation (BICM) reception method, comprising:
performing demodulation corresponding to 1024-symbol mapping;
performing group-unit deinterleaving after the demodulation; and
restoring information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving, the deinterleaved values corresponding to a LDPC codeword having a length of 64800 and a code rate of 4/15,
wherein the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword,
wherein the group-unit deinterleaving corresponds to a reverse process of interleaving performed by using a permutation order, and
the permutation order corresponds to an interleaving sequence represented by the following 
interleaving sequence
={114 133 4 73 8 139 7 5 177 88 66 11 24 74 49 45 167 81 117 137 46 22 165 51 68 110 6 1 16 132 130 143 169 2 20 140 94 21 91 126 172 27 162 34 113 142 166 115 106 160 84 136 175 0 26 151 69 174 59 159 161 170 52 164 80 108 3 23 101 33 125 111 63 124 98 40 145 9 39 155 149 147 67 76 48 120 119 53 54 138 179 156 127 13 152 129 123 141 109 89 121 50 10 37 104 144 86 178 96 148 128 56 64 153 95 12 105 41 154 99 25 171 92 17 134 19 61 32 85 102 14 71 146 163 173 118 57 18 36 42 78 31 97 55 58 116 90 168 43 72 15 112 93 60 38 103 87 158 35 29 176 150 77 79 122 47 28 135 100 83 65 131 75 157 62 70 44 30 107 82}.


        				      Allowability
Claims 1 and 3-6 are allowed.  
It has been determined after careful review of the claims, when read as a whole, that the prior art (Petrov – U.S. Pub. No. 2014/0129895) teaches: performing a permutation process to a QC LDPC codeword, which is made up of N cyclic blocks of Q bits each, splitting the processed codeword into constellation words of M bits each, and further performing an intra-cyclic-block permutation process to the cyclic blocks, wherein the codeword is further split into FxN/M folding sections of M/F cyclic blocks each, and the constellation words corresponding with one of the folding sections. Further, the bit permutation process is applied such that the constellation words are made up of F bits from each of M/F different cyclic blocks in the corresponding section, after the permutation process.
However, when read as a whole, the prior art does not teach: a decoder configured to restore information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving, the deinterleaved values corresponding to a LDPC codeword having a length of 64800 and a code rate of 4/15, wherein the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword, wherein the group-unit deinterleaving corresponds to a reverse process of interleaving performed by using a permutation order, and the permutation order corresponds to an interleaving sequence represented by the following interleaving sequence ={114 133 4 73 8 139 7 5 177 88 66 11 24 74 49 45 167 81 117 137 46 22 165 51 68 110 6 1 16 132 130 143 169 2 20 140 94 21 91 126 172 27 162 34 113 142 166 115 106 160 84 136 175 0 26 151 69 174 59 159 161 170 52 164 80 108 3 23 101 33 125 111 63 124 98 40 145 9 39 155 149 147 67 76 48 120 119 53 54 138 179 156 127 13 152 129 123 141 109 89 121 50 10 37 104 144 86 178 96 148 128 56 64 153 95 12 105 41 154 99 25 171 92 17 134 19 61 32 85 102 14 71 146 163 173 118 57 18 36 42 78 31 97 55 58 116 90 168 43 72 15 112 93 60 38 103 87 158 35 29 176 150 77 79 122 47 28 135 100 83 65 131 75 157 62 70 44 30 107 82}.
     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                                        CONCLUSION

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
             EA
           8/9/22

/SAMIR W RIZK/Primary Examiner, Art Unit 2112